Citation Nr: 9901591	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to service connection for a disability of the 
left leg, to include the left ankle. 


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W. R. Steyn


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1955 and from June 1957 to November 1965.

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veterans claim seeking 
entitlement to service connection for bilateral tinnitus, a 
hip disability, a left foot disability, a left leg 
disability, and a back disability.  

In the veterans July 1996 Notice of Disagreement, he 
indicated that he disagreed with the ROs decision regarding 
tinnitus, his hip condition, his left foot condition, and his 
left leg condition.  A Statement of the Case was issued in 
July 1996, including the issue of entitlement to service 
connection for a back condition.  In the veterans 
Substantive Appeal dated July 1996, he again did not express 
disagreement with the decision denying him entitlement to 
service connection for a back condition.  At the veterans 
hearing before the RO in March 1997, he did discuss the 
denial of his claim for service connection for his back 
disorder.  This is accepted as a timely Notice of 
Disagreement in regard to the July 1996 rating decision which 
denied the veteran entitlement to service connection for a 
back disability.  A Supplemental Statement of the Case was 
prepared in April 1997 which discussed the issue of 
entitlement to service connection for a back disorder.  
However, no communication has been received from the veteran 
subsequent to said Supplemental Statement of the Case which 
can be accepted as a Substantive Appeal under 38 C.F.R. 
§ 20.202.  Thus, the issue of entitlement to service 
connection for a back disability is not before the Board.  

By a rating decision dated November 1997, the RO granted the 
veteran entitlement to service connection for bilateral 
tinnitus and assigned a 10 percent disability rating.  
Because the highest rating provided under the rating schedule 
and regulations has been assigned for the bilateral tinnitus, 
the appeal with regard to the claim for an increased rating 
for the bilateral tinnitus is resolved.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1997.  He was never afforded a hearing 
before the Board.  In a letter mailed to the veteran in 
January 1998, the Board asked the veteran to clarify whether 
he wanted a hearing before the Board.  In correspondence 
received later that month, the veteran indicated that he had 
attended an appeal by a member of the Board at my Regional 
Office.  He indicated that he did not wish to travel to 
Wash., D.C., and that he did not see that it would do any 
good to appear before the Region Board again.  Although 
technically the veteran had never had a hearing before the 
Board, the veterans clear intent is that he does not wish to 
have a hearing before the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he has pain in his right hip that 
requires him to wear a TENS unit.  He asserts that this pain 
is related to treatment he received for his hip when he was 
told that he had separated his right hip from its socket.  
The veteran also asserts that he injured his left foot while 
in service and that his current degenerative joint disease of 
the left ankle and foot are related to such injury.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
burden of presenting a well-grounded claim for entitlement to 
service connection for a right hip disability.  Accordingly, 
such claim is denied as not well-grounded.  In addition, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a left foot disability 
and a disability of the left leg, to include the left ankle, 
and those claims are accordingly denied. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran has not submitted competent medical evidence 
to show that his current disorder of the right hip is related 
to a disease or injury incurred in service.  

3.  The veteran was treated for left heel pain, left ankle 
pain, and left thigh pain during service; he was diagnosed 
with possible sub talar arthritis at separation in August 
1965. 

4.  The veteran has current diagnoses of a left foot nodule 
and degenerative joint disease of the left ankle and foot. 

5.  The veterans current left foot and left ankle disorders 
are neither related to an injury in service nor to the left 
foot and left leg disorders for which he was treated in 
service.


CONCLUSIONS OF LAW

The claim for entitlement to service connection for a right 
hip disability is not well-grounded.  38 U.S.C.A. §§  1110, 
1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998). 

Service connection for a left foot disability, and a 
disability of the left leg, to include the left ankle, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107, 7104 
(West 1991 & Supp. 1998), 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at a physical examination 
in October 1946, the examiner noted that the veterans feet 
were normal and that he did not have any musculoskeletal 
defects.  At a physical examination in March 1947, no defects 
were noted regarding the veterans right hip, left foot, or 
left leg.  His feet were described as normal.  At a physical 
examination in May 1949, no disorders regarding the veterans 
right hip, left foot, or left leg were noted.  The veteran 
was seen in September 1953 complaining of his hips and legs 
aching.  The examiners impression was probably arthritis 
condition, mild.  Aspirin was prescribed.  A treatment note 
from June 1954 shows that the veteran was treated complaining 
of pain in his right hip.  The examiner noted that the 
veteran had marked pain on movement in his right sacroiliac 
joint and that there was movement in the joint and separation 
on the x-ray.  At a medical examination in March 1955, the 
veterans feet and musculoskeletal system were evaluated as 
normal.  On the back of the form, it was noted that the 
veteran had transient pain in his lower extremities and that 
he was told that his hip was off set.  

The veteran was afforded a VA examination in September 1955.  
He complained of pain in his right hip.  He described 
tenderness over the right ilio lumbar area, with no 
tenderness over the lumbar spine, sacro-iliac joints, or 
hips.  Diagnosis was ilio-lumbar strain, recurrent, symptoms 
mild.  An x-ray from September 1955 showed that the veteran 
had normal sacro-iliac joints.  

By a rating decision dated February 1956, the veteran was 
granted entitlement to service connection for treatment 
purposes only for a lumbosacral strain and lower spine 
condition.  

Service medical records from the veterans second period of 
service show that at a medical examination in May 1956, the 
veterans feet and lower extremities were evaluated as 
normal.  On the veterans report of medical history form, he 
placed a check in the no box regarding whether he either had 
or had ever had foot trouble, arthritis, or a bone or joint 
deformity.  The veteran was seen in December 1957 with a 
complaint that his left heel had been painful for several 
months.  The examiner did not find any pathology except for 
flat feet which he did not believe was the absolute cause of 
the veterans complaints.  The veteran was seen in March and 
April 1958 and still had some pain around his left heel.  He 
received an injection around the heel in March.  The veteran 
was seen in January 1959 complaining of a painful left heel 
and a painful achilles tendon.  He was diagnosed with 
possible left calcaneal bursitis.  He was prescribed a 
Xylocain injection and a heel lift.  The veteran was seen in 
September 1960 and diagnosed with a long left leg.  It was 
noted that the veteran had had pain in his left heel since 
1957, but now had pain in his left ankle and subjective loss 
of sensation of the outer thigh and leg.  In November 1960, 
an examiner noted that the veterans symptomatology was 
better with his left heel.  In April 1961, the veteran was 
still having left heel pain.  

Additional service medical records show that at a medical 
examination in September 1961, the veterans feet and lower 
extremities were evaluated as normal.  On the veterans 
report of medical history form, he placed a check in the yes 
box in response to whether he either had or had ever had foot 
trouble.  On the back of the form, a medical examiner noted 
that the veterans left leg was slightly shorter than the 
right, but that it was corrected by a heel wedge.  The 
veteran was seen in October 1962 for paresthesia, 
hyperesthesias and some numbness in the left lateral thigh 
since 1960.  Examination revealed hyperesthesias and numbness 
with sharp pricks in the lower lateral thigh area.  He was 
diagnosed provisionally with lateral femoral cutaneous nerve 
neuralgia.  

Additional service medical records show that at a medical 
examination in March 1965, the veterans feet and lower 
extremities were evaluated as normal.  On a report of medical 
history form from March 1965, the veteran placed a check in 
the yes box in response to whether he either had or had ever 
had foot trouble or arthritis.  On the back of the form, the 
examiner noted that the veteran had had a painful left heel 
since 1959 which had not responded to treatment as well as 
cramps in his legs which were of no consequence.  He 
indicated that he had a persistent sore left heel from 1959 
to the present.  

Additional service medical records show that at the veterans 
separation examination in August 1965, the veterans feet and 
lower extremities were evaluated as normal.  However, on the 
back of the form, the examiner noted that the veteran had 
possible sub talas arthritis of the left heel.  The veteran 
was seen at the orthopedic clinic in August 1965.  It was 
noted that the veteran had had pain in his left heel since 
1958 relieved mainly by walking fast or elevation.  It was 
reported that the veterans heel swelled occasionally and 
that he had received injections in the past for relief of 
pain.  The examiner noted that the veterans lower 
extremities were of equal length and there was no pain on 
palpation of the heel and no swelling or inflammation.  On 
his report of medical history form from August 1965, the 
veteran placed a check in the yes box in response to the 
question of whether he either had or had ever had cramps in 
his legs, arthritis or rheumatism, a bone, joint, or other 
deformity, or foot trouble.  On the back of the form, the 
examiner explained that the veteran had leg cramps associated 
with a painful left heel.  At a medical examination conducted 
after the veteran had retired in November 1967, the examiner 
noted that the veterans feet and lower extremities were 
normal.

In March 1996, the RO attempted to obtain treatment records 
from the Moncrief Army Community Hospital.  The hospital 
responded in April 1996 that there were no records belonging 
to the veteran on file.  They indicated that the veterans 
records were checked out on February 22, but were never 
returned.  

The veteran was afforded a VA general medical examination in 
April 1996.  The veteran stated that he had difficulty in 
both hips, his left ankle and foot with increased activity.  
He described intermittent pain for the past 40 years.  He 
stated that he had undergone surgery to his hip joint to help 
relieve the pain.  He described taking analgesic medications 
to help relieve trunk discomfort.  Musculoskeletal 
examination showed that the veteran had right hip pain with 
lateral rotation.  Diagnoses were degenerative joint disease 
of both hips, and of left ankle and foot.  
 
The veteran was afforded a VA examination for his joints in 
April 1996.  The veteran indicated that he had been told 
since the 1950s that his hips were separated.  The veteran 
also reported left foot pain and left lower extremity lateral 
numbness since approximately the same time.  The veteran 
indicated that his hips had a catch when arising from the 
supine position.  He also described a painful bump on the 
dorsolateral aspect of his left foot.  Examination of the 
veterans left foot showed a firm 1.5 x 2 centimeter nodule 
on the dorsolateral aspect of the foot overlying the cuboid 
bone, which was distal to the origin of the extensor 
digitorum brevis muscle bellies.  Examination also showed 
that the veteran had a bony protuberance consistent with the 
lateral process of the calcaneus at the calcaneocuboid joint.  
However, the veteran was able to stand on his toes, heels, 
and inner and outer borders of his feet without difficulty.  
Examination of the veterans hips showed full, painless range 
of motion with the exception of abduction of the right hip. 

The examiner provided several assessments.  The first 
assessment was of a left foot nodule of unknown etiology with 
full strength in all areas of the foot and a nontender 
calcaneocuboid joint with no other evidence of disease 
throughout the foot.  The examiner noted the subjective 
complaint of pain, but reported that there was no objective 
evidence in regard to the veterans complaint, even though 
the etiology of the nodule on the dorsolateral aspect of the 
veterans foot was unknown.  The second assessment was 
bilateral hip catch arising from a supine position with only 
an objective finding of painful abduction of the right hip 
only and no reproducibility of the catch described by the 
veteran.  

VA x-ray reports were submitted from April 1996.  Regarding 
the veterans hips, the examiner indicated that the veteran 
had mild degenerative change within both hips.  Regarding the 
veterans feet, the examiner indicated that the veteran had 
mild hallux valgus and mild degenerative change primarily 
involving the first metatarsophalangeal joint of each foot.  

In the veterans Notice of Disagreement dated July 1996, he 
indicated that he had received continuous treatment in the 
1970s at Fort Jackson for his left foot and leg.  He also 
indicated that he received a Columbia Brace in the 1970s at 
Fort Jackson.  He also stated that his hip condition was 
diagnosed as a popping hip and that this diagnosis was on 
record at Fort Jackson.  

In the veterans Substantive Appeal dated July 1996, he 
indicated that his hip condition was currently being treated 
at Fort Jackson and that he had a TENS unit.  Regarding his 
left foot and leg, the veteran described severe pain in his 
foot and numbness in his leg from his knee to his hip.  

The veteran was afforded a hearing before the RO in March 
1997, a transcript of which has been associated with the 
claims folder.  Regarding his hip, the veteran clarified that 
it was his right hip that was bothering him.  He indicated 
that he first received treatment for his hip while in Korea 
in either 1952 or 1953 and was told that his right hip was 
separated somewhat from its socket.  He described a lot of 
falls while in the infantry being forced to carry heavy 
equipment.  He indicated that he was told by doctors at Fort 
Jackson within the last year that the only solution for his 
hip was a hip replacement.  He also indicated that he had had 
a TENS unit issued to him by Medicare in 1996 and that he had 
been taking Motrin for the last 15-20 years.  He described 
pain with the hip, not on a constant basis, but more so if it 
was agitated upon movement.  

Regarding his left foot, the veteran stated that it had hurt 
him since 1957.  He indicated that at that time, it hurt all 
the time through the ankle into the leg.  He described being 
treated at a hospital in Germany where his boots were raised.  
He reported being told that one of his legs was shorter than 
the other.  He described receiving treatment after service at 
Fort Jackson where he had special shoes and supports made.  
He indicated that currently his foot bothered him primarily 
along the outer portion and in the heel with radiation up 
past the ankle.  He indicated that his numbness had cleared 
up, with only a little bit of soreness and numbness, but that 
did not bother him like it used to.  Regarding his left leg, 
the veteran stated that the pain in his left thigh had 
improved.  The veteran stated that he did not want any money 
for his conditions, but rather the opportunity to seek 
treatment at VA hospitals.  

In May 1998, the Board requested a Veterans Health 
Administration (VHA) medical opinion.  The Board asked the 
Chief Medical Director whether it was at least as likely as 
not that any current left foot disorder and/or left ankle 
disorder that the veteran had was etiologically related to 
the painful left heel noted in service, including his 
possible sub talas arthritis of the left heel noted at 
separation in August 1965.  

In July 1998, Dr. A. C. responded to the Boards request.  He 
stated that it did not seem likely that any left foot 
disorder and/or left ankle disorder that the veteran had was 
etiologically related to the veterans painful left heel 
noted in service.  He commented that upon review of the 
service medical records, a diagnosis of the veterans 
complaints was never made, and that it appeared that the 
veterans complaints may have varied.  He commented that the 
examination was normal at discharge and that it was noted 
that the lower extremities were of equal length, there was no 
pain on palpitation of heel, and no swelling or inflammation.  
He further commented that there was no radiographic report to 
show evidence of sub talar arthritis in the left heel.  In 
reference to the veterans testimony at his hearing in March 
1997 wherein the veteran stated that there was soreness and 
numbness, Dr. A. C. commented that numbness was not a symptom 
of degenerative arthritis.  Dr. A. C. commented that on 
physical examination from April 1996, the veteran was able to 
stand on his toes, heels, and inner and outer borders of his 
feet without difficulty, and that an x-ray from April 1996 
did not make mention of degenerative changes in the sub talar 
joint.  He commented that a view of the ankle was not 
reported.   

Dr. A. C. concluded that the veterans complaints, physical 
examination of the veterans foot, and x-ray examination did 
not support degenerative arthritis of the sub talar joint or 
ankle.  He commented that after reviewing the veterans 
service records, it appeared that the veteran had over-use 
injuries of the soft tissue structures to include plantar 
fascia and achilles tendonitis as well as retrocalcaneal 
bursitis during service.  






Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 ).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).





Entitlement to service connection for a right hip disability.

The veterans claim for service connection for a right hip 
disability is not well grounded.  

The veteran does have a current disability of the right hip.  
He was diagnosed with degenerative joint disease of the hips 
at a VA general medical examination in April 1996; and, at a 
VA orthopedic examination in April 1996, the examiner noted 
that the veteran had a right hip catch when he arose from 
a supine position. 

Regarding incurrence of an injury in service, the veterans 
service medical records from his first period of service show 
that he was seen complaining of pain in his right hip in 
September 1953 and in June 1954.  In September 1953, the 
examiners impression was probably arthritis condition, 
mild.  At his separation examination in March 1955, his 
musculoskeletal system was described as normal, and no 
mention was made of a hip disability.  However, it was noted 
that the veteran had been told that his hip was off set. 

Shortly after his first period of service, the veteran 
underwent a VA examination in September 1955 and was 
diagnosed with ilio-lumbar strain, recurrent, symptoms mild.  
There are no service records showing treatment for the 
veterans right hip during his second period of service from 
June 1957 to November 1965.  At the veterans separation 
examination in August 1965, no mention was made of a right 
hip disorder, nor did the veteran describe such a disorder on 
his report of medical history form from such time.  

The veteran has not submitted medical evidence linking his 
current degenerative joint disease of the hip with the 
treatment he received in service for his right hip, or to any 
other event or disorder of service origin.  In these 
circumstances, a finding of a well-grounded claim would 
require competent medical evidence that the veterans current 
right hip disorder is related to service.  Grivois, Id.; 
Grottveit, Id.  

As noted above, it is true that the veteran was diagnosed 
with ilio-lumbar strain at a VA examination in September 1955 
shortly after his initial period of service ended.  However, 
the service medical records for his second period of service 
from June 1957 to November 1965 do not show treatment for a 
right hip disorder.  The first medical evidence regarding the 
veterans right hip after his second period of service is not 
until April 1996, more than 30 years after the veteran left 
active service.  The veteran stated that he was seen at the 
Fort Jackson Army Hospital for his right hip from the 1970s 
onward; however, in April 1996, the Moncrief Army Community 
Hospital at Fort Jackson reported that they did not have any 
medical records of the veterans on file and that more 
specifically, the records had been checked out on February 
22, and were never returned.  

Since the veteran is not a physician, he is not competent to 
say that his degenerative joint disease of the right hip is 
etiologically related to the right hip disorder he was 
treated for in service, and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the current disability is 
required in order for a claim to be well-grounded.  See 
Caluza, supra.  As such evidence has not been presented 
regarding the current claim, the claim for a right hip 
disability is not well-grounded.  In the absence of a well-
grounded claim, the appeal for service connection must be 
denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  The veteran himself has 
identified no additional source of medical or other records 
which would serve to well ground this claim.  As earlier 
noted, in April 1996, the Moncrief Army Community Hospital 
indicated that they did not have any medical records of the 
veterans on file.  Therefore, under the circumstances of 
this case, the VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veterans claim plausible.  Robinette, 8 
Vet.App. at 80.


Entitlement to service connection for a left foot disability 
and a left leg disability, to include the left ankle.  

The veterans claims for service connection for a left foot 
disability and a left leg disability, to include the left 
ankle are well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

However, the evidence does not support a finding that the 
veterans current left foot and left ankle disorders, are the 
result of an injury or disease the veteran had in service.  

The evidence shows that the veteran has current left foot and 
left ankle disorders.  The veteran was diagnosed with 
degenerative joint disease of the left ankle and foot at a VA 
general medical examination in April 1996.  At a VA 
orthopedic examination in April 1996, the examiner noted that 
the veteran had a nodule on the dorsolateral aspect of his 
left foot, and a nontender calcaneocuboid joint with no other 
evidence of disease throughout the foot.  VA x-ray reports 
from the same month noted that the veteran had mild 
degenerative change primarily involving the first 
metatarsophalangeal joint and mild hallux valgus. 

Regarding an injury in service, the veterans service medical 
records show that he was first seen for his left foot in 
December 1957 complaining that his left heel had been painful 
for several months.  He was seen on several other occasions 
while in service for his left heel and later for his left 
leg.  In January 1959, he was diagnosed with a possible left 
calcaneal bursitis and treated with a Xylocain injection and 
a heel lift.  He was seen in October 1962 for paresthesia, 
hyperesthesias, and some numbness in his left lateral thigh 
and diagnosed with lateral femoral cutaneous nerve neuralgia.  
At separation in August 1965, the examiner indicated that the 
veteran had possible sub talas arthritis of the left heel and 
leg cramps associated with a painful left heel.  

The first documented evidence of post-service treatment 
regarding the veterans left foot or ankle is not until April 
1996, more than 30 years after the veteran left active 
service.  The veteran indicated that he sought treatment at 
the Fort Jackson Army Hospital in the 1970s for his foot and 
leg condition.  However, in April 1996, the Moncrief Army 
Community Hospital at Fort Jackson reported that they did not 
have any medical records of the veterans on file and that 
more specifically, the records had been checked out on 
February 22, and were never returned.  

The veteran contends that his current left foot and left 
ankle disorders are etiologically related to the left heel 
disorders or to the left ankle or thigh disorders for which 
he was treated in service.  However, the veteran is not a 
physician and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
competent evidence, that is, the post service medical records 
do not show treatment for the veterans left foot and ankle 
until April 1996, more than 30 years after service.  

Furthermore, there is a medical opinion which determined that 
there was no etiological relationship between the veterans 
current left foot and ankle disorders and his left foot and 
left leg disorders in service.  A VHA opinion in July 1998 
determined that it did not seem likely that any left foot 
disorder and/or left ankle disorder was etiologically related 
to the veterans painful left heel noted in service.  As 
reasoning for such opinion, the physician commented on the 
veterans separation examination in August 1965 (where the 
examiner noted possible sub talas arthritis of the left 
heel), and concluded that the examination was normal at 
discharge and there was no radiographic report to show 
evidence of sub talar arthritis in the left heel.  The 
opinion went on to state that the record did not reflect a 
diagnosis of degenerative arthritis of the sub talar joint or 
ankle and that it appeared that the veterans left foot 
disorders during service were over-use injuries of the soft 
tissue structures to include plantar fascia and achilles 
tendonitis as well as retrocalcaneal bursitis.  

In sum, taking into account both the VHA opinion and the long 
gap in time after service where there are no treatment 
records for the veterans left foot or ankle, the evidence 
does not adequately demonstrate that it is at least as likely 
as not that the veterans current left foot and ankle 
disorders resulted from an injury incurred in service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims for service connection for a left foot disability and 
a left leg disability, to include the left ankle, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

ORDERS

Entitlement to service-connection for a right hip disability 
is denied as not well-grounded.  

Entitlement to service connection for a left foot disability, 
and a left leg disability, to include a left ankle disability 
is denied. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 

- 2 -
